13-1470
         De Saa v. Holder
                                                                                        BIA
                                                                               A078 385 700
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of July, two thousand fourteen.
 5
 6       PRESENT: JON O. NEWMAN,
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                     Circuit Judges.
10       _____________________________________
11
12       JOSEPH R. DE SAA,
13       AKA JOSEPH ROHAN DE SAA,
14                     Petitioner,
15
16                          v.                                    13-1470
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                     Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              Joshua Bardavid,           Esq.,     New York,
24                                     New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General;   John   S.  Hogan,   Senior
28                                     Litigation Counsel; Todd J. Cochran,
29                                     Trial Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 5   DENIED.

 6       Petitioner Joseph R. De Saa, a native and citizen of Sri

 7   Lanka, seeks review of the March 19, 2013 decision of the BIA

 8   denying his motion to reopen.      In re Joseph R. De Saa, No.

 9   A078 385 700 (B.I.A. Mar. 19, 2013).    We assume the parties’

10   familiarity with the underlying facts and procedural history

11   of the case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

14   Cir. 2005).    When the BIA considers relevant evidence of

15   country conditions in evaluating a motion to reopen, we review

16   the BIA’s factual findings under the substantial evidence

17   standard.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

18   Cir. 2008).

19       An alien seeking to reopen proceedings may file one

20   motion to reopen no later than 90 days after the date on which

21   the final administrative decision was rendered.   See 8 U.S.C.

22   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).    However,

23   the time limitation does not apply to a motion to reopen that

                                    2
 1   is “based on changed circumstances arising in the country of

 2   nationality or in the country to which deportation has been

 3   ordered, if such evidence is material and was not available

 4   and   could   not   have    been   discovered      or   presented    at   the

 5   previous hearing.”         8 C.F.R. § 1003.2(c)(3)(ii); see also 8

 6   U.S.C. § 1229a(c)(7)(C)(ii). Nonetheless, the BIA may deny an

 7   untimely motion to reopen based on the movant’s failure to

 8   establish a prima facie case for the underlying substantive

 9   relief sought.      See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

10         The BIA concluded that the Sri Lankan government’s policy

11   of    mistreating    individuals     returning      from    abroad   was    a

12   continuation of prior practices, not a change in country

13   conditions and, moreover, that De Saa had not shown that the

14   policy was directed particularly at failed asylum seekers.

15   The BIA did not abuse its discretion in denying De Saa’s

16   motion on these grounds.

17         De Saa argues that the Sri Lankan government requires

18   individuals seeking to renew their Sri Lankan passport to sign

19   an affidavit stating that they have not applied for refugee

20   status, indicating that the Sri Lankan government persecutes

21   failed   asylum     seekers.       However,   as    the    BIA   noted,   the

22   evidence shows that Sri Lankan citizens who were granted


                                          3
 1   asylum in the U.S. are not entitled to a Sri Lankan passport,

 2   and if an individual has an asylum application pending in the

 3   U.S., the Sri Lankan government will issue only temporary

 4   travel documents.   Accordingly, the Sri Lankan government has

 5   other, valid reasons to inquire as to an individual’s asylum

 6   status that are unrelated to persecution.

 7       Furthermore, while the evidence shows that returnees may

 8   face some risk of harm, substantial evidence supports the

 9   BIA’s conclusion that De Saa did not show that there was a

10   pattern or practice of persecuting failed asylum seekers in

11   Sri Lanka, or that a prior overseas asylum application is a

12   factor that increases the risk of mistreatment or torture.

13   The evidence shows that certain factors – such as Tamil

14   ethnicity, actual or suspected ties to the Liberation Tigers

15   of Tamil Eelam, or scars that suggest prior involvement in

16   armed conflict – in conjunction with returning to Sri Lanka as

17   a failed asylum seeker, may increase the risk of mistreatment

18   or torture.   De Saa does not claim that any of these factors

19   are relevant to him.    Accordingly, because De Saa did not

20   establish his prima facie eligibility for asylum, the BIA did

21   not abuse its discretion in denying his motion to reopen. See

22   INS v. Abudu, 485 U.S. at 104-05.


                                    4
 1       For the foregoing reasons, the petition for review is

 2   DENIED.    As we have completed our review, any stay of removal

 3   that the Court previously granted in this petition is VACATED,

 4   and any pending motion for a stay of removal in this petition

 5   is DISMISSED as moot.    Any pending request for oral argument

 6   in this petition is DENIED in accordance with Federal Rule of

 7   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

 8   34.1(b).

 9                       FOR THE COURT:
10                       Catherine O’Hagan Wolfe, Clerk of Court
11
12




                                     5